PER CURIAM.
This is an appeal from a final judgment of dissolution of marriage. We affirm except as to the issue of attorney’s fees. The action was initiated on September 18, 1984, and tried on March 10, 1986. We find no error by the trial court in denying the husband’s motion for continuance presented at the beginning of the final hearing. We also find no error in the awards of child support and lump sum alimony set out in the final judgment. We reverse the award of attorney’s fees, however, without prejudice to the wife to schedule an evidentiary hearing on this issue. See Cottman v. Cottman, 418 So.2d 1241 (Fla. 4th DCA 1982).
DOWNEY, ANSTEAD and DELL, JJ., concur.